Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vehicle seat adapted to be releasably coupled to said first striker of claim 1; the first striker being aligned with the track of claim 20; the gripping surface being “more of” a spray-on material of claim 21; the loop latch of claim 22; and the engaged and disengaged positions of the loop latch of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, 16, 18, and 22 are objected to because of the following informalities:  
In claim 1, line 10, “when” should be deleted. 
In claim 5, lines 6 and 8, “lip” should be “lips”.
In claim 16, line 2, a semi-colon should be inserted after “a drive wheel” on line 2. 
In claim 18, line 4, a comma should be inserted after “shaft” in the phrase “gear box shaft and a driven gear” such that the phrase recites “gear box shaft, and a driven gear”. 
In claim 22, line 4, the semi-colon after “second seating position” should perhaps be a comma instead. 
In claim 22, line 17, “is” should be inserted before “positioned”.
In claim 22, line 19, “is” should be inserted before “frictionally”.
In claim 22, line 20, “is” should be inserted before “in said engaged condition”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claim 1, “a fixed long rail” (line 3) lacks antecedent basis because “a long rail” (line 1) is recited in the preamble. In addition, each subsequent instance of “the” or “said” long rail also lacks antecedent basis in this claim and all depending claims as it is unclear to which rail (the preamble recitation or the “fixed long rail” recitation) is being referred. Examiner proposes correcting this issue by reciting “for transporting a vehicle seat longitudinally” as the preamble instead. 
Claim 12 recites “at least one wheel and/or roller” at line 2 which lacks antecendent basis in the claim as do the recitations of “said at least one wheel and/or roller” in subsequent depending claims. Claim 12 should instead recite “the” or “said” at least one wheel and/or roller on line 2 to correct the issue. 
Claim 16 recites on lines 4-5, “a second rotational direction different than said first rotational direction” which is misleading in that the specification states only that the second rotational direction is reversed from the first rotational direction. And this change should be made at line 5 where “different than” should be “reversed from”. 
In claim 16, on lines 5-6, “a second drive wheel rotational direction different than said first drive wheel rotational direction” is likewise misleading in that the specification appears to only state that the second drive wheel rotational direction is reversed from the first drive wheel rotational direction and this change should be made at line 6. Specifically line 6 should recites “reversed from” instead of “different than” for clarity of the invention. 
In claim 20, on lines 10-11, the phrase reciting the first striker “is aligned with” said track is unclear as to what applicant intends to recite with the term “aligned” as no context is given for how the striker and track are “aligned” as recited. 
In claim 21, line 2, the recitation of “one or more of a spray-on material” is unclear. It is unclear how the gripping surface can be “more of a spray-on material”. 
Claim 23 recites on lines 4-5, “a second rotational direction different from said first rotational direction” which is misleading in that the specification states only that the second rotational direction is reversed from the first rotational direction. And this change should be made at line 4 where “different from” should be “reversed from”. 
In claim 23, lines 5-6, “a second drive wheel rotational direction different from said first drive wheel rotational direction” is likewise misleading in that the specification appears to only state that the second drive wheel rotational direction is reversed from the first drive wheel rotational direction and this change should be made at line 6. Specifically line 6 should recites “reversed from” instead of “different from” for clarity of the invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites the long rail has a substantially C-shaped cross-section which is implicit from the recitation in claim 1 that the long rail has “a substantially C-shaped profile” (line 3).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nini in view of the admitted prior art of FIGS.5-6 in the current application. 
For claim 1, Nini (5348261) discloses a rail assembly (7, 40, FIG.1) for transposing a vehicle seat (9,10,11) longitudinally, said long rail assembly comprising: 
a fixed rail (FIG.1) having an elongated main body with a substantially C-shape profile (FIG.2) in cross-section including a bottom wall, a top wall, opposing first and second side walls, an interior cavity, and an elongated opening (positioned in the left side wall as seen in FIG.2) extending longitudinally in said first side wall; and 

    PNG
    media_image1.png
    399
    503
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    375
    493
    media_image2.png
    Greyscale

a rail drive assembly (42) having a first striker (24) extending away from said rail drive assembly, 
said rail drive assembly configured to be repositionable along said interior cavity of said fixed long rail with said first striker extending through said elongated opening in said first side wall of said long rail; 
wherein the vehicle seat is adapted to be releasably coupled to said first striker (implicit, such as to remove the seat for maintenance or replacement), 
wherein movement of said rail drive assembly along said long rail transposes the vehicle seat along said long rail.  
Nini lacks the rail being a long rail, which is taught in the admitted prior art of FIGS.5-6.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have adapted the rail of Nini as a long rail taught by the prior art in order to extend the adjustability and positioning of the seat. 

Allowable Subject Matter
Claim 22 is objected to as containing minor informalities but would be allowable if rewritten to overcome those objections above. 
Claims 2-21 and 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provide examples of other vehicle seat rails. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616